Citation Nr: 9928834	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  This matter comes the Board of Veterans' 
Appeals (Board) on appeal from a decision of the New Orleans 
RO.  By a February 1997 rating decision, service connection 
was established for PTSD and a 30 percent disability 
evaluation was assigned.  The veteran submitted a claim for a 
higher evaluation in April 1997. 


FINDING OF FACT

The veteran has indicated that he has suffered an increase in 
symptomatology associated with his service-connected PTSD.  


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for an 
increased rating for PTSD.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is generally well grounded 
when the claimant indicates that he has suffered an increase 
in disability.  Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32.  In this 
case, the veteran has reported an increase in symptoms 
related to his PTSD.  Consequently, has presented a well-
grounded claim.  


ORDER

The veteran's claim for an increased rating for PTSD is well 
grounded.  

REMAND

Where the veteran has presented a well-grounded claim, VA has 
the duty to assist him or her in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107.  

In the veteran's case, I note that additional development is 
necessary prior to the completion of appellate action.  In 
particular, the veteran's claims file contains treatment 
records through 1997.  However, the veteran testified at the 
his July 1999 hearing that he had routine treatment for his 
PTSD, the latest of which was provided at the end of the 
month prior to his hearing.  In addition the report of the 
most recent VA examination, conducted in 1997, shows that the 
examiner did not have the opportunity to review the veteran's 
claims folder.  

In view of the foregoing the case is remanded to the RO for 
the following actions:  

1.  The RO should attempt to obtain 
reports of VA treatment for PTSD provided 
from 1997 to the present.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should afford the veteran a VA 
examination to determine the current 
nature and severity of his service-
connected PTSD.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

3.  The RO then should review the 
veteran's claim for an increased rating 
for PTSD in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

